RTF P-2 10/14 SUPPLEMENT DATED OCTOBER 1, 2014 TO THE CURRENTLY EFFECTIVE PROSPECTUSES OF Franklin Fund Allocator Series Franklin LifeSmart™ 2015 Retirement Target Fund Franklin LifeSmart™ 2020 Retirement Target Fund Franklin LifeSmart™ 2025 Retirement Target Fund Franklin LifeSmart™ 2030 Retirement Target Fund Franklin LifeSmart™ 2035 Retirement Target Fund Franklin LifeSmart™ 2040 Retirement Target Fund Franklin LifeSmart™ 2045 Retirement Target Fund Franklin LifeSmart™ 2050 Retirement Target Fund (together, the Target Funds) Effective January 1, 2015, the prospectus is amended as follows: I.
